STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    FOR PUBLICATION
                                                                    April 19, 2016
               Plaintiff-Appellee,

v                                                                   No. 322852
                                                                    Ottawa Circuit Court
TYRONE MCKENSEY CLARK,                                              LC No. 13-037767-FH

               Defendant-Appellant.


Before: O’CONNELL, P.J., and MARKEY and MURRAY, JJ.

O’CONNELL, P.J. (dissenting).

        At issue in this case is whether “supervised release” falls within the meaning of “parole”
for the purposes of MCL 768.7a(2). Because I conclude that it is, I would affirm.

       We review de novo questions of statutory interpretation. People v Williams, 475 Mich.
245, 250; 716 NW2d 208 (2006). However, because defendant did not preserve this issue, he is
only entitled to relief if he can establish that a plain error affected his substantial rights. See
People v Carines, 460 Mich. 750, 763; 579 NW2d 130 (1999).

       MCL 768.7a(2) provides that a person who commits a felony while on parole is subject to
consecutive sentencing for the new crime:

       If a person is convicted and sentenced to a term of imprisonment for a felony
       committed while the person was on parole from a sentence for a previous offense,
       the term of imprisonment imposed for the later offense shall begin to run at the
       expiration of the remaining portion of the term of imprisonment imposed for the
       previous offense.

        We may consult a dictionary definition to determine the commonly understood meaning
of undefined terms. People v Spann, 250 Mich. App. 527, 530; 655 NW2d 251 (2002). A
“Supervised release” is defined as “[f]ederal parole, which may be imposed in addition to a
prison term.” Black’s Law Dictionary (10th ed). In both cases, the sentence has been imposed
“for a previous offense.” And a defendant on federal supervised release is prohibited from
committing state crimes, 18 USC § 3583(d), as is a defendant on parole, see MCL 791.238(5).

       Because supervised release is defined as federal parole and both are imposed for the same
reason, i.e., the defendant committed a previous offense, I would conclude that the Legislature

                                                -1-
intended MCL 768.7a’s reference to “on parole” to include federal supervised release. To the
extent that supervised release and parole are different (whether the release is in addition to or a
replacement of incarceration), I conclude that this distinction is without difference for the
common understanding of MCL 768.7a. Defendant has not shown a plain error affecting his
substantial rights.

       I would affirm.

                                                            /s/ Peter D. O’Connell




                                                -2-